EXHIBIT 10.1
 
SEPARATION AGREEMENT AND RELEASE
 
This Separation Agreement and General Release (hereinafter, the “Agreement”) is
made and entered into this 21st day of April, 2014 by and between Regina R. Lee
(hereinafter referred to as “Executive”), and Automatic Data Processing, Inc.
(hereinafter referred to as the “Company”).
 
In exchange for the mutual promises contained herein, Executive and the Company,
intending to be bound hereby, covenant and agree as follows:
 
1.           Executive’s employment with the Company will terminate at the close
of business on December 31, 2014 (the “Separation Date”).   As of December 31,
2014, Executive will cease to be an officer of the Company.
 
2.           The Company and Executive further agree to the following:
 
(a)         The Company will pay Executive a separation payment in the total
gross amount of $530,500.    This separation payment shall be paid out in 12
equal monthly installments of $44,208.33 per month (the “Monthly Installments”)
between the Separation Date and the one year anniversary of the Separation
Date.   The Monthly Installments shall be made on the Company’s regular monthly
pay dates.
 
(b)         Executive shall be entitled to be paid a bonus in accordance with
the Company’s customary cycle (based upon a full year target bonus of $424,000)
in respect of FY’14 in accordance with achievement of the associated performance
objectives.  Executive shall also be entitled to be paid a bonus in respect of
the first six months of FY’15 equal to $212,000; such bonus shall be paid to
Executive on or prior to December 31, 2014.
 
(c)         With respect to the Company’s performance based restricted share and
performance based restricted unit programs, the Executive shall be entitled to
receive:  (i) 12,000 PBRS shares awarded in September 2012  (vesting of such
shares to occur in September 2014), (ii) the shares earned in respect of the
September 2013 target award of 11,000 PBRS shares, subject to the achievement of
the Company’s performance goals applicable to such
 
 
 

--------------------------------------------------------------------------------

 
 
award, with vesting of such shares to occur in September 2015, and (iii) 30/36
of the share units earned in respect of the September 2013 target award of
11,000 PSU units, subject to the achievement of the Company’s performance goals
applicable to such award, with any such award to be paid within 20 business days
of September 1, 2016.  All other terms of the PBRS and PSU programs shall remain
in full force and effect.
 
(d)         The Company will pay Executive for her accrued and unused vacation
as of the Separation Date.
 
(e)         The Company will reimburse Executive for outstanding expenses
properly incurred through the Separation Date that are submitted to the Company
no later than the third business day following the Separation Date.   All such
expenses will be reimbursed in accordance with the Company’s existing policy.
 
(f)         The Company will allow Executive to keep the car leased to her by
the Company through December 31, 2015; upon such date, Executive shall return
such car to Company.   Michael Beiger, Sr. Director Global Fleet Management,
will coordinate the details of such transfer with Executive.
 
(g)         Executive and any eligible dependents will be eligible to enroll in
the ADP Executive Retiree Medical Plan (the “Retiree Medical Plan”) as of
January 1, 2015, in accordance with the terms of the Retiree Medical Plan, which
has not been modified in any way by the Agreement.  Executive’s other welfare
benefits (medical, dental, vision, wellness, life, long-term disability,
Flexible Spending Accounts (“FSA”), Accidental Death & Dismemberment Insurance,
Business Travel Accident Insurance, Personal Accident Insurance and any other
welfare benefits the Company may provide) will terminate effective the
Separation Date.  This paragraph (g) shall not be deemed to affect the
conversion rights under any life insurance plans.  Executive will have the right
to continue medical, dental, prescription drug, vision and FSA benefits as
permitted by law under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) and will not incur a break in service if she elects COBRA.  Executive
will be separately notified of conversion privileges, if any, for Executive’s
other health and welfare benefits.  Unless otherwise specifically stated herein,
nothing in the Agreement constitutes a waiver of any claim for health or long
term disability benefits that accrue prior to the Separation Date.  Such claims
will be processed according to the terms and conditions of the controlling plan
documents.  Those plans have not been modified in any way by the Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(h)         Executive agrees to abide by all of the terms and conditions of
agreements with the Company executed in connection with all ADP stock options or
restricted stock previously granted to Executive (the “Stock Agreements”), and
that any non-competition period, as defined in any such Stock Agreements, shall
not terminate until 24 months after the Separation Date.  All outstanding
unvested ADP stock options previously granted to Executive will continue to vest
through December 31, 2018, and Executive shall have until January 31, 2019 to
exercise any outstanding vested options.  Notwithstanding the foregoing, (A)
Executive shall only have until January 31, 2018 to exercise any outstanding
vested options under Executive’s stock option grant dated January 31, 2008 and
(B) all vested stock options must be exercised prior to their original
expiration date, regardless of the exercise periods set forth herein.  All
vested stock options that are not exercised within the time periods set forth
above will be cancelled.
 
(i)          Executive understands and acknowledges that for a period of six (6)
months following her last date of active employment she will continue to be a
“Restricted Person” as such term is used in the Company’s Insider Trading
Policy, and she will continue to abide by all rules and limitations applicable
thereunder to Restricted Persons.
 
(j)          For purposes of the Automatic Data Processing, Inc. Retirement and
Savings Plan and/or the Automatic Data Processing, Inc. Pension Retirement Plan
(collectively referred to as the “Plans”), Executive will be considered a
terminated employee as of the Separation Date.  As such, contributions, vesting,
matches and other service based benefits, rights and features accorded to
employees have terminated as of the close of the Separation Date.   For the
purpose of clarity, Executive shall be entitled to a Company match of any
contributions made by Executive to the Automatic Data Processing, Inc.
Retirement and Savings Plan through the end of calendar 2014.  All the terms and
conditions of the Plans will be governed by the controlling plan documents.  The
Plans have not been modified in any way by the Agreement.
 
(k)         Executive’s participation in the Automatic Data Processing, Inc.
Amended and Restated Employees’ Savings-Stock Purchase Plan (the “Purchase
Plan”) will end as of the Separation Date.  
 
 
3

--------------------------------------------------------------------------------

 
 
Executive shall be issued stock and/or reimbursed for payments made to the
Purchase Plan in accordance with its terms.
 
(l)          The Company will pay the costs associated with (i) the closing of
the sale of Executive’s home in Morristown, New Jersey, plus (ii) the moving of
her household goods from her Morristown, New Jersey home to another location
agreed to by the Company, up to a total of $125,000.  Any taxes due with respect
to this payment shall be borne by Executive.
 
(m)        Any use of the term “Restrictive Covenant” in the Agreement shall
mean any non-competition, non-solicitation, non-disparagement, non-disclosure or
confidentiality obligations reflected in the provisions of this Agreement or any
other agreement with the Company that Executive has entered into, or any Company
plan, policy or arrangement that applies to Executive.     If Executive violates
any Restrictive Covenant prior to either the payment of any amounts under this
Agreement or the vesting of any rights or lapsing of any restrictions on any ADP
equity as described hereunder (and as further set forth in paragraph 2(n)
hereunder specifically regarding the SORP), then, in addition to the exercise of
any other rights Company may have as a consequence of such breach, Executive
will have immediately forfeited the receipt of any cash payments otherwise owing
hereunder as well as the benefit of the vesting of any rights or lapsing of any
restrictions on any ADP equity Executive would otherwise expect to receive
hereunder.
 
(n)         Executive is a “Participant” as defined in the Automatic Data
Processing, Inc. Amended and Restated Supplemental Officers Retirement Plan (the
“SORP”).  Executive’s benefits under the SORP shall be determined in accordance
with, and under the terms of, the SORP.  Among other things, the SORP provides
that if a Participant violates the non-competition provisions of any agreement
she has entered into with the Company within 24 months after the Separation
Date, such Participant shall forever and irrevocably forfeit all benefits
otherwise due her under the terms of the SORP.  The SORP will not have been
deemed modified in any way by this Agreement.  For purposes of the 24-month
non-competition provision under the SORP, Executive shall be considered to have
terminated employment with the Company as of the Separation Date.
 
 
4

--------------------------------------------------------------------------------

 
 
(o)         Executive’s heirs, representatives, assigns or estate shall be
entitled to any payments pursuant to paragraph 2 of this Agreement in the event
of Executive’s death, for any period subsequent to Executive’s death.
 
(p)         The Company shall withhold from any payment made under this
Agreement any applicable federal, state and local taxes and social security
taxes, as well as any other standard deductions.
 
3.           Executive and the Company (which, for purposes of this paragraph 3,
shall include any of the Company’s affiliates), agree to the following with the
proviso exceptions herein also applying to any similar restrictive covenant:
 
(a)         Executive agrees to notify Dermot O’Brien, ADP’s CHRO, of her intent
to accept any offer of employment commencing prior to the second anniversary of
the Separation Date for the purpose of confirming that commencing such
employment will not otherwise violate a Restrictive Covenant.    Executive
agrees to inform Mr. O’Brien of (i) the entity making such offer (including the
name of the ultimate corporate parent entity, if the entity making the offer is
a subsidiary or division with a different name from the ultimate parent
company), and (ii) the scope of duties and title of the position to be filled,
both by telephone (973-974-5000) and in writing to One ADP Boulevard, M/S 427,
Roseland, NJ 07068, with a copy to Michael A. Bonarti, One ADP Boulevard, M/S
450, Roseland, NJ 07068, or by email to dermot.obrien@adp.com, with a copy to
michael.bonarti@adp.com.    Mr. O’Brien will undertake to respond to Executive’s
notice within two business days of receipt of Executive’s written notice.
 
(b)         Executive agrees that she will not, at any time after the Separation
Date, use or disclose to any person, corporation, partnership or other entity
whatsoever, any confidential information, trade secrets or proprietary
information of the Company, its vendors, licensors, marketing partners, clients
or prospects learned by Executive during her employment and/or any of the names
and addresses of clients and prospects of the Company, provided that Executive
may comply with legal process in accordance with the notice provisions as set
forth in paragraph 3(l) below.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)         Executive agrees that all books, handbooks, manuals, files, papers,
memoranda, letters, facsimile or other printed, electronic or audio
communications that she has in her possession that were created, written,
authorized, signed, received, sent or transmitted during her employment or that
are in any way related to the Company or any of its business activities remain
the property of the Company and have not been removed from and/or will be
returned to the Company’s offices on or before the Separation Date.
 
(d)         Executive agrees, on or before the Separation Date, to return all
property belonging to the Company, including but not limited to any personal
computers or laptops, any tablet devices, any telephones and any other
electronic equipment, as well as any associated software, whether issued by the
Company to Executive for home or office use.
 
(e)         From the Separation Date through the second anniversary of the
Separation Date, Executive will not, directly or indirectly, hire, solicit,
recruit or encourage to leave the Company’s employ any employee of the Company
or hire, solicit, recruit or contract with any former employee of the Company
within one year after the date such person ceased to be an employee of the
Company.
 
(f)          The following definitions shall apply to paragraphs 3(g) and 3(h).
 
(i)          “Business of ADP”  means:  The Company is a global provider of (A)
business outsourcing and human capital management solutions, including, without
limitation, human resource, payroll, time, attendance and labor management,
pre-employment, talent management, compliance and payment solutions, tax and
benefits and retirement administration solutions and employment administration
outsourcing solutions, (B) practice management and electronic health records
software to medical service providers and other third parties, and outsourced
medical billing solutions, and (C) technology based solutions and other products
and services (including, without limitation, integrated dealer management
systems, digital marketing solutions and other business management solutions) to
auto, truck, motorcycle, marine, recreational vehicle, heavy equipment, and
other motor vehicle manufacturers, distributors, and retailers.  The Company
also provides workers compensation and health insurance in the United States and
Canada through its licensed insurance agencies and consulting services relating
to its business
 
 
6

--------------------------------------------------------------------------------

 
 
outsourcing and human capital management solutions.  The Company also provides
data-driven business intelligence on issues in human capital management,
employment, and workforce trends.
 
(ii)         “Clients” means any individual, corporation, limited liability
company, partnership, joint venture, association, or other entity, regardless of
form, or government entity for whom the Company provided or provides products or
services in connection with the Business of ADP or whom the Company has actively
solicited in connection with the Business of ADP.
 
(iii)       “Competing Business” means any individual (including Executive),
corporation, limited liability company, partnership, joint venture, association,
or other entity, regardless of form, that is engaged in any business or
enterprise that is the same as, or substantially the same as, the Business of
ADP for that part of the business in which Executive has worked or to which
Executive has been exposed during her employment with the Company.
 
(g)         From the Separation Date through the second anniversary of the
Separation Date, Executive will not, directly or indirectly, own, manage,
operate, join, control, be employed by or with, or participate in any manner
with a Competing Business where so doing would require Executive to (i) provide
the same or substantially similar services to a Competing Business as those
which Executive provided to the Company while employed or (ii) use or disclose
the Company’s trade secrets.     After the Separation Date, however, nothing
shall prevent Executive from owning, as an inactive investor, securities of any
competitor of the Company which is listed on a national securities exchange.
 
(h)         From the Separation Date through the second anniversary of the
Separation Date, Executive will not, either on her own behalf or for any
Competing Business, directly or indirectly, solicit, divert, appropriate, or
accept any business from, or attempt to solicit, divert, appropriate, or accept
any business from any Client for the purposes of providing products or services
that are the same as or substantially similar to those provided in the Business
of ADP, for any Client: (i) whom the Company provides products or services in
connection with the Business of ADP; (ii) whom the Company has provided products
or services in connection with the Business of ADP and with whom the Company
reasonably expects business within the two (2) year period following the
Separation Date; (iii) whom the Company has actively solicited in connection
with the Business of ADP within the two (2) year period
 
 
7

--------------------------------------------------------------------------------

 
 
prior to the Separation Date; or (iv) about whom Executive has any trade secret
information.   From the Separation Date through the second anniversary of the
Separation Date, Executive also agrees that she will not wrongfully induce or
encourage or attempt to wrongfully induce or encourage any Clients to cease
doing business with the Company or materially alter their business relationship
with the Company.
 
(i)          Executive agrees that she shall not disparage or induce or
encourage others to disparage the Company, its services, products or any of its
current or former affiliates, members, offices, directors, employees or
agents.  The foregoing shall not be violated by actions to enforce this
Agreement or compliance with legal process or governmental inquiry provided
Executive follows the notice provisions as set forth in paragraph 3(l) below.
 
(j)         Executive agrees that a violation of any Restrictive Covenants,
including the foregoing covenants set forth in this paragraph 3, will cause
irreparable injury to the Company.  Accordingly, the Company shall be entitled,
in addition to any other rights and remedies it may have at law or in equity
(including, without limitation, those specifically set forth in paragraphs 2(m)
and 2(n) above), to an injunction enjoining and restraining Executive from doing
or continuing to do any such act.
 
(k)         Executive agrees to reasonably cooperate with the Company, and to
provide all information and sign any corporate records and instruments that the
Company may hereafter reasonably request with respect to any matter involving
her present or former relationship with the Company (including any direct or
indirectly held subsidiaries), the work she has performed, or any present or
former employees or clients of the Company.
 
(l)          Executive agrees that if she is served with a subpoena or court
order to testify (including but not limited to any such subpoena covered by
paragraph 7(d) below) with respect to any matter involving her present or former
relationship with the Company, the work she has performed, or present or former
employees or clients of the Company, she shall, within 5 days of receipt of such
subpoena or court order, notify the “Company”, c/o Automatic Data Processing,
Inc., One ADP Boulevard, Roseland, New Jersey 07068, Attention: General
Counsel.  If Executive does not provide such notice based upon written advice
from her legal counsel that she is not legally permitted to provide such notice
to the Company,
 
 
8

--------------------------------------------------------------------------------

 
 
Executive agrees that she will request that the person, entity, court or agency
serving such subpoena or court order provide notice consistent with this
paragraph 3(l).
 
(m)        The parties agree that this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New Jersey.   The parties
agree that the Federal or State courts sitting in Newark, New Jersey shall have
exclusive jurisdiction over the parties with respect to any dispute arising
under or in connection with the Agreement, and the parties further agree to
waive a trial by jury.  The parties agree that if any part or any provision of
the Agreement is determined to be invalid or unenforceable under applicable law
by a court of competent jurisdiction, that part shall be ineffective to the
extent of such invalidity or unenforceability only, without in any way affecting
the remaining parts of said provision or the remaining provisions of the
Agreement.
 
4.           Executive agrees that any waiver on the part of the Company as to
compliance with any of the terms and conditions of the Agreement shall not
operate as a waiver of, or estoppel with respect to, any prior, subsequent or
other failure by Executive to perform her obligations under the Agreement.
 
5.           Executive acknowledges that this is the entire agreement between
the parties concerning the subject matter hereof.  Executive acknowledges that
there are no representations by the Company, oral or written, not set forth in
the Agreement upon which she relied in signing the Agreement.
 
6.           Section 409A:
 
(a)          The intent of the parties is that payments and benefits under this
Agreement comply with or will be exempt from Internal Revenue Code Section 409A
and the regulations and guidance promulgated thereunder (collectively “Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be exempt from Section 409A or in compliance therewith, as
applicable.
 
(b)          A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of employment, unless such
termination is also a “separation from service” within the meaning of Section
409A and the
 
 
9

--------------------------------------------------------------------------------

 
 
payment thereof prior to a “separation from service” would violate Section
409A.  For purposes of any such provision of this Agreement relating to any such
payments or benefits, references to a “termination,” “termination of employment”
or like terms shall mean “separation from service.”
 
(c)          The parties agree and acknowledge that on Executive’s Separation
Date, Executive will be a “specified employee” within the meaning of that term
under Section 409A(a)(2)(B) and any payment or the provision of any benefit that
is considered nonqualified deferred compensation under Section 409A payable on
account of a “separation from service” which would otherwise be made or provided
during the six (6) month period following Executive’s separation from service
shall instead be made or provided, in lump sum, on the first business day
following the date which is the earlier of (A) the expiration of the six (6)
month period measured from the date of Executive’s “separation from service,”
and (B) the date of Executive’s death.  Any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.
 
(d)          With respect to the payment or provision of any benefit
constituting nonqualified deferred compensation subject to Section 409A (i) all
expenses or other reimbursements as provided herein shall be payable in
accordance with the Company’s policies in effect from time to time, but in any
event shall be made on or prior to the last day of the taxable year following
the taxable year in which such expenses were incurred by Executive, (ii) no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year, and (iii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchanged for another benefit.
 
(e)         For purposes of Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
(f)         Nothing contained in this Agreement shall constitute any
representation or warranty by the Company regarding compliance with Section 409A
and none of the Company, its direct or indirect parents, subsidiaries or
affiliates or any of their stockholders, employees or representatives shall have
any liability to Executive with respect thereto.
 
7.           Release:
 
(a)         In consideration for the above, Executive (including any family
members, agents, successors or assigns whose claim is based in whole or part on
a Claim, as defined below) agrees to forever release, acquit and discharge
Automatic Data Processing, Inc. and all its subsidiaries, affiliates, divisions
and its and their employees, officers, directors, agents, carriers, and
shareholders and its and their predecessors, successors and assigns
(“Releasees”) from and against all claims, actions and causes of action, of
every kind, nature and description without limitation, whether created by any
constitution, statute, common law, regulation, municipal ordinance, executive
order, contract, duty or obligation arising from any source which exist as of
the date Executive signs the Agreement (“Claims”).  This release includes all
Claims arising under all federal, state and local employment discrimination
statutes, ordinances or regulations including but not limited to, Title VII of
the Civil Rights Act of 1964, as amended, the Equal Pay Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Rehabilitation Act, the Americans with Disabilities Act, as amended, the Family
and Medical Leave Act, the Labor Management Relations Act, the Sarbanes Oxley
Act, the Health Insurance Portability and Accountability Act, the Occupational
Safety and Health Act, and the Employee Retirement Income Security Act, and all
other sex, sexual orientation, marital status, religion, race, national origin,
veterans’, disability, age discrimination, whistleblower and anti-retaliation
laws, including but not limited to, the New Jersey Conscientious Employee
Protection Act, and the New Jersey Law Against Discrimination.  Executive
expressly waives all rights she may have under such laws, and under any
amendments thereto, any claims based on contract, tort, public policy, or any
principle of law or equity, and any claim for money, damages, attorneys’ fees,
costs, and injunctive or other relief.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)         Except as set forth herein, Executive acknowledges, represents and
warrants that the Company owes her no other wages, commissions, bonuses,
vacation pay or other compensation or payments of any nature, other than that
specifically provided for in the Agreement.  Executive further acknowledges that
except as provided for herein, the Company shall not have any obligation to her
or to any other person or entity for any other monies or benefits including, but
not limited to, attorneys’ fees (except as provided below with respect to
indemnification), car allowance, use of a Company car, relocation expenses,
stock, stock options, restricted stock, stock purchase plan, pension, medical,
life, short-term disability, long-term disability or other insurance, ERISA
benefits, severance or any obligation set forth in any agreement of employment
or other agreement with the Company, whether such agreement is express or
implied.   The Company agrees that Executive is not releasing any claims or
rights she may have for indemnification under state or other law or the charter,
articles, or by-laws of the Company and its affiliated companies, or under any
indemnification agreement with the Company or under any insurance policy
providing directors’ and officers’ coverage for any lawsuit or claim relating to
the period when she was a director or officer of the Company or any affiliated
company (including in each case and among other things any associated rights to
attorneys’ fees), provided that Executive will not be entitled to assert, and
she hereby waives, any claim for such indemnification and/or insurance coverage
if and to the extent it would compensate her for any amounts owed to the Company
under paragraph 7(c)(ii).
 
(c) (i)   Executive warrants that as of the date hereof (A) she has not filed
any Claim against Releasees and (B) she is unaware of any conduct by any
Releasees that she reasonably believes could form the basis of a material claim
against the Releasees, other than those matters which may have been previously
discussed with members of the Company’s legal department in connection with any
pending or threatened litigation.
 
(ii)        A breach of paragraph 7(c)(i) shall entitle the Releasees to be
indemnified and held harmless for any losses, including attorneys’ fees, as a
consequence of such breach, provided the affected Releasee or Releasees shall
have notified Executive in writing prior to the third anniversary of this
Agreement of a loss or a claim against Releasees arising out of a breach of
paragraph 7(c)(i), and provided further that Executive’s indemnification
obligations hereunder shall be limited to the aggregate amount to be paid to
 
 
12

--------------------------------------------------------------------------------

 
 
Executive under paragraphs 2(a), 2(b) and 2(c) hereunder.   Releasees shall
retain control of the defense and settlement of any third party claims against
Releasees that are the subject of indemnification hereunder.
 
 (d)        This release of all Claims shall not be construed to prohibit
Executive from cooperating with the Equal Employment Opportunity Commission
(“EEOC”) in an investigation by the EEOC of any matter, or responding to any
subpoena or other lawfully issued process in any such investigation, except that
Executive waives any monetary recovery in any lawsuit filed by the EEOC on
behalf of Executive or a class in which she would otherwise be a member.
 
8.           Notification of Rights:
 
(a)         Executive has twenty-one days from receipt of the Agreement to
consider it, and to return the signed Agreement to Michael A. Bonarti, General
Counsel, Automatic Data Processing, Inc., One ADP Boulevard, M/S 450, Roseland,
New Jersey 07068.  In order for Executive to fully understand her statutory
rights and the legal effect of a waiver by Executive of those rights, she has
the right to consult with an attorney.
 
(b)         If Executive elects to sign the Agreement it means that: (i) she has
read the Agreement and understands it; (ii) she has not received any inducements
to sign the Agreement other than what is set forth in the Agreement; (iii) she
has had adequate opportunity to consult with an attorney of her choosing and has
been advised to do so if she chooses; and (iv) she has signed the Agreement
voluntarily and knowingly.
 
(c)         Executive understands and agrees that if she chooses to sign the
Agreement before the expiration of the twenty-one (21) day consideration period,
she has waived the remainder of that period.
 
(d)        After Executive has signed the Agreement, Executive may revoke her
acceptance of it within seven (7) days from the date of her execution of the
Agreement.  Revocation must be made by submitting a written revocation by hand
delivery or certified mail, return receipt requested, to Michael A. Bonarti,
General Counsel, Automatic Data Processing, Inc., One ADP Boulevard, M/S 450,
Roseland, New Jersey 07068.  If revocation of the Agreement is not made within
the seven (7) day revocation period, the Agreement will become final, binding
and irrevocable on both parties.

 
13

--------------------------------------------------------------------------------

 
 
9.           In consideration of the Company’s undertakings and agreements to
her set forth herein, Executive agrees to reacknowledge her acceptance of the
Agreement and its terms and conditions, without any changes, and before payment
of any sums due her arising from the Agreement, on January 1, 2015 by signing a
Release and Reacknowledgement in the form attached hereto as Exhibit
A.  Payments will not begin until after the seven day revocation period in
Exhibit A has lapsed without revocation of the Release and Reacknowledgement.
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, Executive and
Automatic Data Processing, Inc. have executed the foregoing Agreement.
 

 
EXECUTIVE
           
By:
/s/ Regina R. Lee          

 

 
AUTOMATIC DATA PROCESSING, INC.
           
By:
/s/ Michael A. Bonarti       Michael A. Bonarti       Vice President           

 
                                                                       
 
 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Release and Reacknowledgement Agreement (the “Agreement”)


The undersigned, Regina R. Lee, through and by her signature below, in
consideration of the undertakings and agreements set forth in that certain
Separation Agreement and Release between Regina R. Lee and Automatic Data
Processing, Inc. entered into April 21, 2014 (the “Separation Agreement”):


1.           Reacknowledges her acceptance and agreement to the Separation
Agreement as of the date set forth below, including but not limited to the
release provision under paragraph 7, which provides:


 
(a)
In consideration for the above, Executive (including any family members, agents,
successors or assigns whose claim is based in whole or part on a Claim, as
defined below) agrees to forever release, acquit and discharge Automatic Data
Processing, Inc. and all its subsidiaries, affiliates, divisions and its and
their employees, officers, directors, agents, carriers, and shareholders and its
and their predecessors, successors and assigns (“Releasees”) from and against
all claims, actions and causes of action, of every kind, nature and description
without limitation, whether created by any constitution, statute, common law,
regulation, municipal ordinance, executive order, contract, duty or obligation
arising from any source which exist as of the date Executive signs the Agreement
(“Claims”).  This release includes all Claims arising under all federal, state
and local employment discrimination statutes, ordinances or regulations
including but not limited to, Title VII of the Civil Rights Act of 1964, as
amended, the Equal Pay Act, the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Rehabilitation Act, the Americans with
Disabilities Act, as amended, the Family and Medical Leave Act, the Labor
Management Relations Act, the Sarbanes Oxley Act, the Health Insurance
Portability and Accountability Act, the Occupational Safety and Health Act, and
the Employee Retirement Income Security Act, and all other sex, sexual
orientation, marital status, religion, race, national origin, veterans’,
disability, age discrimination, whistleblower and anti-retaliation laws,
including but not limited to, the New Jersey Conscientious Employee Protection
Act, and the New Jersey Law Against Discrimination.  Executive expressly waives
all rights she may have under such laws, and under any amendments thereto, any
claims based on contract, tort, public policy, or any principle of law or
equity, and any claim for money, damages, attorneys’ fees, costs, and injunctive
or other relief.



 
(b)
Except as set forth herein, Executive acknowledges, represents and warrants that
the Company owes her no other wages, commissions, bonuses, vacation pay or other
compensation or payments of any nature, other than that specifically provided
for in the Agreement.  Executive further acknowledges that except as provided
for herein, the Company shall not have any obligation to her or to any other
person or entity for any other monies or benefits including, but not limited to,
attorneys’ fees (except as provided below with respect to indemnification), car
allowance, use of a Company car, relocation expenses, stock, stock options,
restricted stock, stock purchase plan, pension, medical, life, short-term
disability, long-term disability or other insurance, ERISA benefits, severance
or any obligation set forth in any agreement of employment or other agreement
with the Company, whether such agreement is express or implied.  The Company
agrees that Executive is not releasing any claims or rights she may have for
indemnification under state or other law or the charter, articles, or by-laws of
the Company and its affiliated companies, or under any indemnification agreement
with the Company or under any insurance policy providing directors’ and
officers’ coverage for any lawsuit or claim

 
 
 

--------------------------------------------------------------------------------

 


 
 
relating to the period when she was a director or officer of the Company or any
affiliated company (including in each case and among other things any associated
rights to attorneys’ fees), provided that Executive will not be entitled to
assert, and she hereby waives, any claim for such indemnification and/or
insurance coverage if and to the extent it would compensate her for any amounts
owed to the Company under paragraph 7(c)(ii).

 
 
(c)
(i) Executive warrants that as of the date hereof (A) she has not filed any
Claim against Releasees and (B) she is unaware of any conduct by any Releasees
that she reasonably believes could form the basis of a material claim against
the Releasees, other than those matters which may have been previously discussed
with members of the Company’s legal department in connection with any pending or
threatened litigation.



(ii) A breach of paragraph 7(c)(i) shall entitle the Releasees to be indemnified
and held harmless for any losses, including attorneys’ fees, as a consequence of
such breach, provided the affected Releasee or Releasees shall have notified
Executive in writing prior to the third anniversary of this Agreement of a loss
or a claim against Releasees arising out of a breach of paragraph 7(c)(i), and
provided further that Executive’s indemnification obligations hereunder shall be
limited to the aggregate amount to be paid to Executive under paragraphs 2(a),
2(b) and 2(c) hereunder.   Releasees shall retain control of the defense and
settlement of any third party claims against Releasees that are the subject of
indemnification hereunder.


 
(d)
This release of all Claims shall not be construed to prohibit Executive from
cooperating with the Equal Employment Opportunity Commission (“EEOC”) in an
investigation by the EEOC of any matter, or responding to any subpoena or other
lawfully issued process in any such investigation, except that Executive waives
any monetary recovery in any lawsuit filed by the EEOC on behalf of Executive or
a class in which she would otherwise be a member.



2.           Acknowledges and agrees that (a) she has been advised to consult
with her attorney before signing the Agreement; (b) she has been advised that
she has 21 days from receipt of the Agreement to accept the terms and conditions
set forth herein; (c) she has read and understood the Agreement; (d) she has
reviewed the Agreement with her attorney or has elected not to do so; (e) after
she signs the Agreement, she will have seven (7) days to revoke her acceptance
of it; (f) any such revocation must be in writing and delivered or mailed by
certified mail, return receipt requested, to Michael A. Bonarti, General
Counsel, Automatic Data Processing, Inc., One ADP Boulevard, M/S 450, Roseland,
New Jersey 07068; and (g) the Agreement is not effective or enforceable until
seven (7) days after she has signed it.


Accepted and Agreed to on this
____ day of January, 2015.




By__________________________________
                        Regina R. Lee





--------------------------------------------------------------------------------